UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

DEREK ATWATER.
a/k/a SHORTY,
JAMES O, BEASLEY
a/k/a JAKE, |
RICHARD BERNARD GRUNDY, II
a/k/a WHITE BOY,
EZELL NEVILLE
a/k/a BO,
UNDRAE MOSEBY
a/k/a SOUNDRAE EVANS,

Defendants.

VERDICT FORMS

Smee” Samer!” “ase! Sine!” Snape!” Sneath Snel” Me” Se Set” Se Nae ee” ee” Se”

No. 1:17-cr-00222-JMS-TAB

 

 
VERDICT
Count One — Conspiracy to Distribute Controlled Substances
With respect to the charge of conspiracy to distribute controlled substances, in violation
of Title 21, United States Code, Section 846, as described in Count One of the Superseding
Indictment, we the jury unanimously find as follows:

(1) As to defendant DEREK ATWATER:

GUILTY y NOT GUILTY

 

(2) As to defendant JAMES O. BEASLEY:

GUILTY % NOT GUILTY

(3) As to defendant RICHARD BERNARD GRUNDY, IIL:

GUILTY x | NOT GUILTY

(4) As to defendant EZELL NEVILLE:

GUILTY NOT GUILTY

(5) As to defendant UNDRAE MOSEBY:

GUILTY K NOT GUILTY

IF YOU HAVE FOUND ANY OF THE DEFENDANTS GUILTY OF COUNT ONE,
above, answer the following additional questions regarding Count One.

IF YOU HAVE FOUND ALL OF THE DEFENDANTS NOT GUILTY OF COUNT ONE,
skip the following additional questions and proceed to Count Two.

 

Count 1 — Page I

 
Additional Question 1 (Count One - Methamphetamine):

 

With respect to Count One, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the conspiracy to distribute
controlled substances was 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine [check only one line]:

Yes \

No
IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION 1 (COUNT ONE),

skip Additional Question 2 regarding Count One and proceed to Additional Question 3.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT ONE),
answer Additional Question 2 regarding Count One

Additional Question 2 (Count One - Methamphetamine):

With respect to Count One, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the conspiracy to distribute
controlled substances was 50 grams or more ofa mixture or substance containing a detectable
amount of methamphetamine [check only one line}:

Yes

No

Additional Question 3 (Count One - Cocaine):
With respect to Count One, we the jury find that the government has proved beyond a

reasonable doubt that the amount of cocaine involved in the conspiracy to distribute controlled |

Count 1 -- Page 2

 
substances was 500 grams or more of a mixture or substance containing a detectable amount of
cocaine [check only one line]:

Yes

No
REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 3 (COUNT ONE),
proceed to Additional Question 4 regarding Count One.
Additional Question 4 (Count One - Heroin):

With respect to Count One, we the jury find that the government has proved beyond a
reasonable doubt that the amount of heroin involved in the conspiracy to distribute controlled
substances was 100 grams or more of a mixture or substance containing a detectable amount of
heroin [check only one line]: |

Yes \ C
No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUEST ION 4 (COUNT ONE), proceed
to Additional Question 5 regarding Count One.

Additional Question 5 (Count One - Marijuana):

With respect to Count One, we the jury find that the government has proved beyond a
reasonable doubt that the amount of marijuana involved in the conspiracy to distribute controlled
substances was 100 kilograms or more of a mixture or substance containing a detectable amount

of marijuana [check only one line]:

.

Yes . x

No

 

Count 1 — Page 3

 
REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 5 (COUNT ONE), proceed
to Count Two, .

éliclia

   

Date Piesiding Juror

Count 1 — Page 4

 
VERDICT
Count Two — Engaging in a Continuing Criminal Enterprise
With respect to the charge of engaging ina continuing criminal enterprise, in violation of
Title 21, United States Code, Sections 848(a) and (b)(1), as described in Count Two of the

Superseding Indictment, we the jury unanimously find the Defendant RICHARD BERNARD

GRUNDY, I as follows:

GUILTY Y . NOT GUILTY

    

¢\ 54

Date | Plesiding Juror

Count 2 — Page 1

 
VERDICT
Count Six — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title a1,
United States Code, Section 841(a)(1), as described in Count Six of the Superseding Indictment,

f

we the jury unanimously find the Defendant RICHARD BERNARD GRUNDY, IT as follows:

GUILTY A NOT GUILTY

IF YOU HAVE FOUND RICHARD BERNARD GRUNDY, II GUILTY OF COUNT SIX,
above, answer the following additional questions regarding Count Six.

IF YOU HAVE FOUND RICHARD BERNARD GRUNDY, III NOT GUILTY OF COUNT SIX,
skip the following additional questions and proceed to Count Nine.
Additional Question 1 (Count Six):

With respect to Count Six, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line}: |

Yes \

No

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION I (COUNT SIX),
skip Additional Question 2 regarding Count Six and proceed to Count Nine.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT SIX),
answer Additional Question 2 regarding Count Six.

Count 6 — Page 1

 
Additional Question 2 (Count Six):
| With respect to Count Six, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line):
Yes
No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT SIX), proceed to
Count Nine.

%-15-14

Date

 

 

Count 6 — Page 2

 
VERDICT
Count Nine — Possession of Methamphetamine With Intent to Distribute
With respect to the charge of possession of methamphetamine with intent to distribute, in
violation of Title 21, United States Code, Section 841(a)(1), as described in Count Nine of the

Superseding Indictment, we the jury unanimously find the Defendant DEREK. ATWATER as

GUILTY f _ NOT GUILTY

IF YOU HAVE FOUND DEREK ATWATER GUILTY OF COUNT NINE,
above, answer the following additional questions regarding Count Nine.

| follows: —

IF YOU HAVE FOUND DEREK ATWATER NOT GUILTY OF COUNT NINE,
skip the following additional questions and proceed to Count Ten.
Additional Question 1 (Count Nine):

With respect to Count Nine, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line|:

Yes A |

No
IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION 1 (COUNT NINE),
skip Additional Question 2 regarding Count Nine and proceed to Count Ten.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT NINE),
answer Additional Question 2 regarding Count Nine.

Count 9 — Page 1

 
Additional Question 2 (Count Nine):

With respect to Count Nine, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line]:

Yes’
No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT NINE), proceed
to Count Ten.

    

is | (4

ro

G

Date Presiding Juror

— Count 9— Page 2

 
VERDICT
Count Ten ~ Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
United States Code, Section 841(a)(1), as described in Count Ten of the Superseding Indictment,

we the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY ~ NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT TEN,
above, answer the following additional questions regarding Count Ten.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT TEN,
skip the following additional questions and proceed to Count Eleven.
Additional Question 1 (Count Ten):

With respect to Count Ten, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line}:

Yes

No x

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION 1 (COUNT TEN),
skip Additional Question 2 regarding Count Ten and proceed to Count Eleven.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT TEN),
answer Additional Question 2 regarding Count Ten.

Count 10 — Page 1

 
Additional Question 2 (Count Ten):

With respect to Count Ten, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line}.

Yes XK
No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT TEN), proceed
to Count Eleven.

¥- /P-t4

Date

 

 

— Count 10 — Page 2

 
VERDICT
Count Eleven — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
United States Code, Section 841(a)(1), as described in Count Eleven of the Superseding

Indictment, we the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY A NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT ELEVEN,
above, answer the following additional questions regarding Count Eleven.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT ELEVEN,
skip the following additional questions and proceed to Count Twelve

Additional Question 1 (Count Eleven):

With respect to Count Eleven, we the jury find that the government has proved beyond a
reasonable doubt thatthe amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line}:

Yes LX

No

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION 1 (COUNT ELEVEN), skip
Additional Question 2 regarding Count Eleven and proceed to Count Twelve.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION 1 (COUNT ELEVEN),
answer Additional Question 2 regarding Count Eleven.

Count 11 — Page 1

 
Additional Question 2 (Count Eleven):

With respect to Count Eleven, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line]:

Yes

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT ELEVEN),
proceed to Count Twelve.

   

B5-14

 

Date resifing Juror

Count 11 — Page 2

 

 
VERDICT
Count Twelve — Distribution of Heroin
With respect to the charge of distribution of heroin, in violation of Title 21, United States
Code, Section 841(a)(1), as described in Count Twelve of the Superseding Indictment, we the

jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY ms NOT GUILTY

   

Presiding Juror

Count 12 — Page 1

 
VERDICT
Count Thirteen — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
United States Code, Section 841(a)(1), as described in Count Thirteen of the Superseding

Indictment, we the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY A NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT THIRTEEN,
above, answer the following additional questions regarding Count Thirteen.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT THIRTEEN,
skip the following additional questions and proceed to Count Fourteen.
Additional Question 1 (Count Thirteen):
With respect to Count Thirteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line}:
Yes ’ K
No
IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION I (CO UNT THIRTEEN),
skip Additional Question 2 regarding Count Thirteen and proceed to Count Fourteen.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT THIRTEEN),
answer Additional Question 2 regarding Count Thirteen.

Count 13 - Page 1

 

 
Additional Question 2 (Count Thirteen):
With respect to Count Thirteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved in the offense was 5_grams or
“more of actual methamphetamine [check only one line}:
Yes

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT THIRTEEN),
proceed to Count Fourteen.

GS-4

Date Présiding Jurdr

 

 

Count 13 — Page 2

 
VERDICT
Count Fourteen — Distribution of Heroin
With respect to the charge of distribution of heroin, in violation of Title 21, United States
‘Code, Section 841(a)(1), as described in Count Fourteen of the Superseding Indictment, we the

jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY K NOT GUILTY

    

Presiding Juro

Count 14 — Page 1

 

 
VERDICT
Count Fifteen — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
~ United States Code, Section 841(a)(1), as described in Count Fifteen of the Superseding

Indictment, we the jury unanimously find the Defendant EZELL NEVILLE as follows:
GUILTY 4 | NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT FIF TEEN,
above, answer the following additional questions regarding Count Fifteen.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT FIFTEEN,
skip the following additional questions and proceed to Count Sixteen.
Additional Question 1 (Count Fifteen):

With respect to Count Fifteen, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line]:

Yes A

No

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION I (COUNT FIFT- EEN), skip
Additional Question 2 regarding Count F ifteen and proceed to Count Sixteen,

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT FIF TEEN),
answer Additional Question 2 regarding Count Fifteen.

Count 15 — Page 1

 

 
Additional Question 2 (Count Fifteen):

With respect to Count Fifteen, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line]:

Yes

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT FIFTEEN),
proceed to Count Sixteen.

    

R-1S44

Date

 

 

Presiding Juror

Count 15 — Page 2

 
VERDICT
Count Sixteen — Possession of Methamphetamine With Intent to Distribute
With respect to the charge of possession of methamphetamine with intent to distribute, in
violation of Title 21, United States Code, Section 841(a)(1), as described in Count Sixteen of the
Superseding Indictment, we the jury unanimously find the Defendant J AMES O. BEASLEY as

follows:

GUILTY K NOT GUILTY

IF YOU HAVE FOUND JAMES O. BEASLEY GUILTY OF COUNT SIXTEEN,
above, answer the following additional questions regarding Count Sixteen.

IF YOU HAVE FOUND JAMES O, BEASLEY NOT GUILTY OF COUNT SIXTEEN,
skip the following additional questions and proceed to Count Seventeen,
Additional Question 1 (Count Sixteen): |
With respect fo Count Sixteen, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line]:
Yes Y ;
No
IF YOU HAVE ANSWERED “YES” TO ADDITI ONAL QUESTION 1 (COUNT SIXT. EEN), skip
Additional Question 2 regarding Count Sixteen and proceed to Count Seventeen.

JF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT SIXT. 'EEN),
answer Additional Question 2 regarding Count Sixteen.

Count 16 — Page 1

 
Additional Question 2 (Count Sixteen):

With respect to Count Sixteen, we the jury find that the government has proved beyond a
reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line]:

Yes

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT SIXTEEN),
proceed to Count Seventeen.

4-15-14

Date . Presiding Juror

 

 

 

Count 16 — Page 2

 

 

 
VERDICT
Count Seventeen — Possession of Methamphetamine With Intent to Distribute
With respect to the charge of possession of methamphetamine with intent to distribute, in
violation of Title 21, United States Code, Section 841(a)(1), as described in Count Seventeen of
the Superseding Indictment, we the jury unanimously find the Defendant JAMES O. BEASLEY .

as follows:

GUILTY MK NOT GUILTY

IF YOU HA VE FOUND JAMES O. BEASLEY GUILTY OF COUNT SEVENTEEN,
above, answer the following additional questions regarding Count Seventeen.

IF YOU HAVE FOUND JAMES O. BEASLEY NOT GUILTY OF CO UNT SEVENTEEN,
skip the following additional questions and proceed to Count Eighteen.
Additional Question 1 (Count Seventeen):

With respect to Count Seventeen, we the jury find that the government has proved
beyond a reasonable doubt that the amount of methamphetamine involved in the offense was 50
grams or more of actual methamphetamine [check only one line}:

Yes fs

No

 

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL QUESTION I (COUNT SE VENTEEN),
skip Additional Question 2 regarding Count Seventeen and proceed to Count Eighteen.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT SEVENTEEN), |
answer Additional Question 2 regarding Count Seventeen.

Count 17 — Page 1

 

 
Additional Question 2 (Count Seventeen):

With respect to Count Seventeen, we the jury find that the government has proved
beyond a reasonable doubt that the amount of methamphetamine involved in the offense was 5
grams or more of actual methamphetamine [check only one line]:

Yes

 

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT SE VENTEEN),
proceed to Count Eighteen.

    

Fis 4

Date

 

Presiding Juror

Count 17 — Page 2

 

 
VERDICT
Count Kighteen — Possession of Methamphetamine With Intent to Distribute
With respect to the charge of possession of methamphetamine with intent to distribute, in
violation of Title 21, United States Code, Section 841(a)(1), as described in Count Eighteen of
thie Superseding Indictment, we the jury unanimously find the Defendant RICHARD

BERNARD GRUNDY, I as follows:

GUILTY ‘ [ NOT GUILTY

IF YOU HAVE FOUND RICHARD BERNARD GRUNDY, II GUILTY OF COUNT EIGHTEEN,
above, answer the following additional questions regarding Count Sixteen. .

IF YOU HAVE FOUND RICHARD BERNARD GRUNDY, If NOT GUILTY OF COUNT
EIGHTEEN, skip the following additional questions and proceed to Count Nineteen.
Additional Question 1 (Count Fighteen):

With respect to Count Eighteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line]: |

Yes he

No

 

IF YOU HAVE ANSWERED “YES” TO ADDIT. TONAL QUESTION I (COUNT EIGHTEEN),
skip Additional Question 2 regarding Count Eighteen and proceed to Count Nineteen.

IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION J (COUNT EIGHTEEN), .
answer Additional Question 2 regarding Count Eighteen.

Count 18 — Page |

 

 
Additional Question 2 ( Count Eighteen):
With respect to Count Eighteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved i the offense was 5 grams or
more of actual methamphetamine [check only one line}:
Yes

No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT EIGHTEEN),
proceed to Count Nineteen.

¥-15-14

Date

 

 

Count 18 -- Page 2

 
VERDICT
Count Nineteen — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
United States Code, Section 841(a)(1), as described in Count Nineteen of the Superseding

Indictment, we the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY y | NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT NINETEEN,
above, answer the following additional questions regarding Count Nineteen.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT NINETEEN,
skip the following additional questions and proceed to Count Twenty-One.
Additional Question 1 (Count Nineteen):

With respect to Count Nineteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved in the offense was 50 grams or
more of actual methamphetamine [check only one line]:

Yes y

No

IF YOU HAVE ANSWERED “YES” TO ADDITIONAL.QUESTION I (COUNT NINTEEN), skip
' Additional Question 2 regarding Count Nineteen and proceed to Count Twenty-One.

_ IF YOU ANSWERED “NO” TO ADDITIONAL QUESTION I (COUNT NINETEEN),
answer Additional Question 2 regarding Count Nineteen.

Count 19 — Page 1

 

 
Additional Question 2 (Count Nineteen):
With respect to Count Nineteen, we the jury find that the government has proved beyond
a reasonable doubt that the amount of methamphetamine involved in the offense was 5 grams or
more of actual methamphetamine [check only one line}.
Yes
No

REGARDLESS OF YOUR ANSWER TO ADDITIONAL QUESTION 2 (COUNT NINETEEN),
proceed to Count Twenty-One.

 

-gis-t4 iz

Date Presiding Juror

Count 19 - Page 2

 

 
VERDICT
Count Twenty-One — Distribution of Methamphetamine
With respect to the charge of distribution of methamphetamine, in violation of Title 21,
United States Code, Section 841(a)(1), as described in Count Twenty-One of the Superseding

Indictment, we the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY K NOT GUILTY

IF YOU HAVE FOUND EZELL NEVILLE GUILTY OF COUNT TWENTY-ONE,
above, answer the following additional questions regarding Count Twenty-One.

IF YOU HAVE FOUND EZELL NEVILLE NOT GUILTY OF COUNT TWENTY-ONE,
skip the following additional questions and proceed to Count T wenty-Two.
Additional Question 1 (Count Twenty-One):
With respect to Count Twenty-One, we the jury find that the government has proved

beyond a reasonable doubt that the amount of methamphetamine involved in the offense was 5

grams ot more of actual methamphetamine [check only one line]:

Yes Mi

No

*

REGARDLESS OF YOUR ANSWER TO ADDI. TONAL QUESTION 1 (COUNT TWENTY-ONE),
proceed to Count Twenty-Two.

   

Rs 4 7

Date

 

resiqung suror

Count 21 — Page 1

 

 
VERDICT
Count Twenty-Two — Distribution of Heroin
With respect to the charge of distribution of heroin, in violation of Title 21, United States
Code, Section 841{a)(1), as described in Count Twenty-Two of the Superseding Indictment, we -

the jury unanimously find the Defendant EZELL NEVILLE as follows:

GUILTY A NOT GUILTY

§-I6-\4

 

 

Date

Count 22 — Page 1

 
VERDICT
Count Twenty-Three — Possession of Methamphetamine With Intent to Distribute —
With respect to the charge of possession of methamphetamine with intent to distribute, in
violation of Title 21, United States Code, Section 841(a)(1), as described in Count Twenty-Three
of the Superseding Indictment, we the jury unanimously find the Defendant DEREK
ATWATER as follows:

GUILTY . NOT GUILTY

 
   

$lI6 | 12

Date

 

Presidint Juror

Count 23 — Page 1

 

 

 
VERDICT
Count Twenty-Four — Conspiracy to Launder Monetary Instruments
With respect to the charge of conspiracy to launder monetary instruments, in violation of
Title 18, United States Code, Section 1956(h), as described in Count Twenty-Four of the
Superseding Indictment, we the jury unanimously find as follows:
(1) | As to defendant EZELL NEVILLE:

GUILTY - NOT GUILTY

(2) As to defendant RICHARD BERNARD GRUNDY, II:

GUILTY * NOT GUILTY

glislia

Date

 

 

Count 24 — Page 1

 

 
